Name: Council Directive 73/169/EEC of 25 June 1973 amending the Directive of 13 May 1965 concerning the standardization of certain rules relating to authorizations for the carriage of goods by road between Member States
 Type: Directive
 Subject Matter: nan
 Date Published: 1973-07-04

 Avis juridique important|31973L0169Council Directive 73/169/EEC of 25 June 1973 amending the Directive of 13 May 1965 concerning the standardization of certain rules relating to authorizations for the carriage of goods by road between Member States Official Journal L 181 , 04/07/1973 P. 0020 - 0020 Greek special edition: Chapter 07 Volume 1 P. 0219 Spanish special edition: Chapter 07 Volume 2 P. 0009 Portuguese special edition Chapter 07 Volume 2 P. 0009 +++++( 1 ) OJ NO C 138 , 31 . 12 . 1972 , P . 17 . ( 2 ) OJ NO C 142 , 31 . 12 . 1972 , P . 17 . ( 3 ) OJ NO 88 , 24 . 5 . 1965 , P . 1469/65 . COUNCIL DIRECTIVE OF 25 JUNE 1973 AMENDING THE DIRECTIVE OF 13 MAY 1965 CONCERNING THE STANDARDIZATION OF CERTAIN RULES RELATING TO AUTHORIZATIONS FOR THE CARRIAGE OF GOODS BY ROAD BETWEEN MEMBER STATES ( 73/169/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 75 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS THE DIRECTIVE OF 13 MAY 1965 ( 3 ) , AS AMENDED IN ACCORDANCE WITH SECTION B , POINT 6 OF TITLE IV , OF ANNEX I TO THE ACT OF ACCESSION , PROVIDES THAT AUTHORIZATIONS FOR THE TRANSPORT OF GOODS BY ROAD BETWEEN MEMBER STATES SHALL BE DRAWN UP IN THE SIX OFFICIAL LANGUAGES OF THE COMMUNITY ; WHEREAS THE USE OF FORMS IN SIX LANGUAGES IS NOT INDISPENSABLE ON CERTAIN ROUTES , AND MOREOVER COULD CREATE TECHNICAL DIFFICULTIES IN THE CASE OF AUTOMATICALLY PROCESSED DOCUMENTS ; WHEREAS MEMBER STATES SHOULD THEREFORE BE GIVEN THE OPTION OF DEROGATION FROM THIS PROVISION , AFTER CONSULTING WITH THE COMMISSION ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ARTICLE 2 OF THE DIRECTIVE OF 13 MAY 1965 SHALL BE SUPPLEMENTED AS FOLLOWS : " HOWEVER , IF PRACTICAL OR TECHNICAL NECESSITIES SO WARRANT IT , THE MEMBER STATE WHICH ISSUES THE AUTHORIZATION MAY , IN AGREEMENT WITH THE OTHER STATES CONCERNED WITH THE TRANSPORT IN QUESTION AND AFTER CONSULTING WITH THE COMMISSION , REDUCE THE NUMBER OF LANGUAGES IN WHICH THE AUTHORIZATIONS ARE TO BE DRAWN UP . " ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 25 JUNE 1973 . FOR THE COUNCIL THE PRESIDENT R . VAN ELSLANDE